Citation Nr: 1214152	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral hearing loss prior to October 12, 2011.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from October 12, 2011.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 12, 2011.

4.  Entitlement to a rating in excess of 50 percent for PTSD from October 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

Because the appeal involves disagreement with the initial ratings assigned following the grant of service connection for bilateral hearing loss and PTSD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In this appeal, the RO has awarded staged ratings from October 12, 2011, for the disabilities under consideration, consistent with Fenderson.  However, as higher ratings for these disabilities are available at each stage noted on the title page, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 28 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 12, 2011, audiometric testing revealed no worse than Level II hearing in the right ear and Level I hearing in the left ear.

2.  From October 12, 2011, audiometric testing has revealed no worse than Level IV hearing in the right ear and Level III hearing in the left ear.

3.  For the period prior to October 12, 2011, the Veteran' s psychiatric symptoms primarily included depression, difficulty controlling emotions, sleep impairment, and daily intrusive memories; overall, these symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

4.  From October 12, 2011, the Veteran's psychiatric symptoms have primarily included constricted affect, depression, anxiety, anger, irritability, social withdraw and limited pleasure in social activities and occasional difficulty with interpersonal relationships with his wife and children; overall, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss, prior to October 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for rating in excess of 10 percent for bilateral hearing loss, from October 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for a rating in excess of 30 percent for PTSD prior to October 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).  

4.  The criteria for a rating in excess of 50 percent for PTSD, from October 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in August and October 2008, prior to the initial adjudication of the claims.  These letters included notice with respect to the initial-disability-rating and effective-date-elements of the Veteran's claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA and treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2012 Board hearing, as well as various written statements provided by the Veteran, and by his representative, friends, and family members, on his behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.




II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected. Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  Here, as the RO has already assigned staged ratings for the Veteran's bilateral hearing loss and PTSD, the Board will consider the propriety of those ratings, as well as whether any further staged rating of either disability is warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Bilateral Hearing Loss

Historically, the Veteran was granted service connection for bilateral hearing loss in an August 2009 rating decision.  An initial 0 percent (noncompensable) rating was assigned from September 25, 2008 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  As noted above, in December 2011, during the course of the appeal, the RO assigned a 10 percent rating, effective October 12, 2011 (the date of VA examination). 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.

VA outpatient treatment records reflect that the Veteran wears hearing aids for his hearing loss disability.

An August 2008 statement from the Veteran's private physician, Dr. D., notes that the Veteran suffers from chronic hearing loss.  

On July 2009 VA audiological evaluation, the Veteran reported that he suffered from gradually worsening hearing loss, and had trouble understanding speech clearly in the presence of background noise.  With respect to functional impact at work, the Veteran reported that he retired in 2001.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
50
45
65
60
LEFT
n/a
45
60
65
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  A diagnosis of mild to severe hearing loss bilaterally from 250 to 8000 hertz was noted.  

Statements from the Veteran's wife and family members describe the Veteran's hearing difficulties.  They indicate that he frequently has trouble hearing in conversation.  

On an October 12, 2011 VA audiological evaluation, the Veteran complained that he could not hear well without his hearing aids.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
55
60
70
70
LEFT
n/a
45
55
65
65

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear.  A diagnosis of mild to severe hearing loss bilaterally from 250 to 8000 hertz was noted.  

In various written statements, and during the Veteran's March 2012 Board hearing, he reported that his hearing loss has worsened over the years.  He described difficulties with hearing the television even with use of hearing aids, and difficulty hearing people in conversations, especially with the presence of background noise.  He indicated that his hearing aids did not always adjust properly, limiting their function in those circumstances.

Considering the pertinent evidence in light of the above, the Board finds that an initial, compensable rating for the Veteran's bilateral ear hearing loss is not warranted at any time from the September 25, 2008, effective date of the award of service connection through October 11, 2011.  

Applying the method for evaluating hearing loss to the results of the Veteran's July 2009 audiological evaluation-the only one from this period-reveals Level II hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also finds that a rating in excess of 10 percent is not warranted for the period from October 12, 2011. Applying the method for evaluating hearing loss to the results of the Veteran's October 2011 audiological evaluation-the only one from this period-reveals Level IV hearing in the right ear and Level III hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table III corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Because these results do not reflect an exceptional pattern of hearing loss in either ear, Table VIA is not for application for either period.  38 C.F.R. § 4.86.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

B.  PTSD

Historically, the Veteran was granted service connection for PTSD in a December 2008 rating decision.  An initial 30 percent rating was assigned from August 19, 2008 (the date of the claim for service connection).  The Veteran appealed the assignment of this rating.  As noted above, in December 2011, during the course of the appeal, the RO assigned a 50 percent rating, effective October 12, 2011 (the date of VA examination). 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

An August 2008 report from the Veteran's private physician, Dr. D., notes that the Veteran showed signs and symptoms of PTSD.  He noted that the Veteran had difficulty sleeping and was very emotional, irritable, and anxious.  He indicated that these symptoms were directly related to his reliving of combat experiences.  

On VA psychiatric examination in September 2008, the Veteran reported that he had no mental health treatment history.  It was noted that the Veteran retired in 1991 at the age of 61.  He remained married to his wife of 56 years, and indicated that they had a wonderful relationship, and that he had good relationships with his two adult children.  He indicated that he was very active in a number of social activities, and that he volunteered by giving tours at a D-Day memorial.  He also taught Sunday school, participated in Bible study, and was a deacon in his church.  The Veteran also reported that he played cards and dominos with a group periodically, and that he was a season ticket holder for a local football team.  He was a member and attended meetings for the VFW and American Legion.  He denied assaultive behavior or suicide attempts.

On mental status examination, the Veteran's affect ranged from broad or within normal limits to mildly restricted at times.  His mood was generally euthymic, though he became appropriately and mildly dysphoric on discussing various past traumas and losses.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate, and personal hygiene was adequate.  He denied any problems with suicidal or homicidal ideation.  He was oriented, and indicated no significant memory impairment.  There was no obsessive compulsive behavior.  Speech was within normal limits.  There were no panic attacks or excessive anxiety.  The Veteran denied any significant problems with depression.  He did not describe severe or significant episodes of prolonged low mood.  Impulse control was adequate.  He complained of some mild sleep troubles largely due to initial insomnia.  He also complained of upsetting daily intrusive memories which affected him emotionally.  He reported that he tried to cope by keeping active socially.  He avoided talking about wartime trauma.  He also described hyperstartle response, though he denied problems with hypervigilance or excessive anger.  He reported poor concentration at times.  

A diagnosis of PTSD and GAF score of 73 was assigned.  The examiner noted that the effects of the Veteran's PTSD were mild, and he functioned well at work before his retirement.  He got along well with his wife and family, and was involved in many social activities.  The examiner noted that he did not have severe problems with anxiety or mood, though when thinking about his experienced in Korea is mood did decline.  Overall, the examiner found that the Veteran seemed to be able to functional quite well in many areas of his life.  

Statements from the Veteran's wife and family members reflect their observations of the Veteran's PTSD symptoms, including avoidance of discussing traumatic experiences and flashbacks.  

On VA mental health assessment on October 12, 2011, the examiner noted that the Veteran suffered from PTSD symptomatology including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner noted that the Veteran had been happily married for over 50, though over the past few years he had become more withdrawn from his wife as well as from his two children.  He reported a significant decrease in social functioning since the last examination, including dropping many of his activities with the church, and indicated that he no longer took pleasure in activities that he used to enjoy.  He indicated that when he went out with friends, he rarely engaged in conversation.  He was spending more time by himself on an increasing basis.  The examiner noted that the Veteran's level of occupational and social impairment was most consistent with occupational and social impairment with reduced reliability and productivity.  He also determined that since the previous examination, the Veteran had experienced a significant increase in his PTSD symptoms which had resulted in an increase in depression and anxiety, as well as had a significant negative impact on social functioning.

In various written statements as well as during the Veteran's March 2012 Board hearing, he reported that his PTSD symptomatology included depression, difficulty controlling his emotions, difficulty sleeping, seeing shadows, exaggerated startle response, anger and irritability, and limited social interaction.  

Considering the pertinent evidence in light of the above, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD is not warranted at any time from the August 19, 2008, effective date of the award of service connection through October 11, 2011.  

The aforementioned medical evidence reflects that, pertinent to this period the Veteran's psychiatric symptoms primarily included daily intrusive memories, difficulty controlling his emotions, sleep problems, and avoidance of reminders of the war and his in-service stressors, which resulted in occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  While the Veteran indicated periods of depressed mood and emotional difficulties, he still he reported good social relationships, and a very active social life including participating as a volunteer, church activities, and socializing with friends and at the VFW and American Legion.  This is a level of occupational and social impairment consistent with the assigned 30 percent disability rating for this period.

At no point during this period had the Veteran's PTSD met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the objective medical evidence of record for this period-namely the September 2008 VA psychiatric examination-does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands that are characteristic of the 50 percent rating.

To the extent that the Veteran experienced problems with controlling his emotions or with depression, such symptomatology is contemplated in the 30 percent rating assigned for this period, which include occupational and social impairment due to such symptoms as depressed mood, anger and anxiety.

The Board further finds that the only GAF of 73 score assigned during the period provides a basis for assigning a higher rating.   According to DSM-IV, GAF scores from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Accordingly, the GAF score of 73 clearly reflects even less impairment than that contemplated in the current 30 percent rating; hence, this score provides no basis for an increased rating.  

Accordingly, the Board finds that, pertinent to period prior to October 12, 2011, the Veteran's PTSD more nearly approximated the criteria for the 30 percent rather than 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

As regards the period from October 12, 2011, the Board also finds that a rating in excess of 50 percent is not warranted. The aforementioned medical evidence reflects that, pertinent to this period the Veteran's psychiatric symptoms primarily included constricted affect, depression, anxiety, anger, irritability, social withdrawal and limited pleasure in social activities and occasional difficulty with interpersonal relationship with his wife and children.  This level of occupational and social impairment is consistent with reduced reliability and productivity, as noted by the October 2011 VA examiner and contemplated in the currently assigned 50 percent rating.

At no point since October 12, 2011, has the Veteran's PTSD symptomatology met the criteria for the next higher 70 percent rating.  As noted above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that are characteristic of the 70 percent rating.  

As discussed above, the preponderance of the evidence establishes that the PTSD causes mild to moderate impairment in social and occupational functioning, not deficiencies in most areas.  The medical evidence of record indicates that while the Veteran's relationships with his family members had strained since the previous examination, he is still married and has contact with his children.  Thus, the Veteran is able to maintain social and family relationships. The VA examiner also determined that the Veteran's PTSD was of moderate severity, and while his symptoms affected his functioning to some degree, he was able to perform functions at a reduced level.

Accordingly, the Board finds that, pertinent to period from October 12, 2011, the Veteran's PTSD more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for the maximum 100 percent rating likewise are not met.

As a final point, it is noted that, in analyzing both periods of this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

C.  All Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has either of the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for additional staged rating of the Veteran's bilateral hearing loss and  PTSD pursuant to Fenderson (cited above), and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for any of the disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss prior to October 12, 2011, is denied.

A rating in excess of 10 percent for bilateral hearing loss from October 12, 2011, is denied.

An initial rating in excess of 30 percent for PTSD prior to October 12, 2011, is denied.

A rating in excess of 50 percent for PTSD from October 12, 2011, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


